COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   '

                                                   '               No. 08-15-00165-CR
 IN RE: THE STATE OF TEXAS,
                                                   '         AN ORIGINAL PROCEEDING
                                Relator.
                                                   '                 IN MANDAMUS
                                                   '

                                           JUDGMENT

        The court has considered this cause on the Relator=s petition for writ of mandamus

against the Honorable Carlos Carrasco, Judge of the County Criminal Court No. 3 of El Paso

County, Texas, and conditionally grants relief, in accordance with the opinion of this court. The

writ will issue only if the trial court fails to comply with this opinion.

        IT IS SO ORDERED THIS 8TH DAY OF JULY, 2015.



                                        ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.